DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 28, 2020 and August 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the plurality of leading wall angles…and the plurality of recess wall angles…do not overlap, must be shown or the feature(s) canceled from the claim(s).  The examiner notes that Figures 12b and 23b show that the angles overlap thus the drawing fails to that the angles do not overlap (as required by claim 1). No new matter should be entered.
In addition, the drawings fail to show that, “there is no overlap of the plurality of leading wall angles values within the leading wall angle tolerance band with the plurality of recess wall angle values within the recess wall angle tolerance band when the minimum recess wall angle equals the maximum leading wall angle” must be shown or the feature(s) canceled from the claim(s).  Again, the examiner notes that Figures 12b and 23b show that the angles overlap thus the drawing fails to that there is no overlap (as required by claim 4). No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses, “wherein the plurality of leading wall angles within the leading wall angle tolerance band and the plurality of recess wall angles within the recess wall angle tolerance band do not overlap when the outer leading wall contacts the inner pilot recess wall at a targeted focal area…” However, the definition of the term “overlap” is defined according to www.dictionary.com as being; “to cover and extend beyond”.  Applicant’s figures 12b and 23b clearly show that leading wall (28) angle α1 “covers” (at least in part because a right portion of wall 22 is covered by leading wall 28, in Figures 12b and 23b) and “extends beyond” (at least in part because a right portion of leading wall 28 extends beyond a leftmost portion of wall 22, in Figures 12b and 23b) the recess wall (22) thereby meeting the definition given above. Thus, it is not clear how the angles do not overlap as required by claim 1, since the definition given above has been met. Furthermore, if α1 does not cover and extend beyond β1 or β2 (Figures 12b and 23b), than how could the tip of the driver be properly engaged within the recess of the fastener as required during normal operation? Did the applicant use the term “overlap” as an attempt to disclose that the angle of α1 is not the same as the angle of β1 or β2? Or did the applicant mean to disclose that only the portion of the leading wall at a targeted focal area contacts with the recess wall?  In order to expedite prosecution, the examiner has interpreted claim 1 as requiring different angles for α1 and β1 or β2, such that only the portion of the leading wall at the targeted focal area contacts
Claim 4 discloses that, “there is no overlap of the plurality of leading wall angles values within the leading wall angle tolerance band with the plurality of recess wall angle values within the recess wall angle tolerance band when the minimum recess wall angle equals the maximum leading wall angle.” However, it is unclear how there could be no overlap when the minimum recess wall angle equals the maximum leading wall angle. If the angles equal each other, there would be overlapping portions otherwise the tip of the driver would not be properly engaged within the recess of the fastener as required during normal operation. Did the applicant mean to disclose that there is no overlap when the minimum recess wall angle does not equal the maximum leading wall angle? Did the applicant mean to disclose that there is a portion of the leading wall angle that does not contact the recess wall when a minimum recess wall angle equals a maximum leading wall angle? In order to expedite prosecution, the examiner has interpreted claim 4 as requiring that there is a portion of the leading wall angle that does not contact a portion of the recess wall when a minimum recess wall angle equals a maximum leading wall angle. However, appropriate clarification is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 10, 11 and 13 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Cone, III et al. (2018/0106286).

In reference to claim 1, As Best Understood, Cone, III et al. disclose a drive system (Figure 5) comprising: a drive bit (30’) including a pilot end (36’C) having a pilot end surface (see figure below) extending between a drive portion (36b’) and the pilot end surface (Figure 5), the drive bit including a pilot end longitudinal axis (similarly shown at Y in Figure 4), and an outer leading wall (see figure below) that is tapered (see figure below) with respect to the pilot end longitudinal axis to define a leading wall angle (i.e. angle β) selected from a plurality of leading wall angle values ranging within a leading wall angle tolerance band (see Table 1 and/or Table 2) and a fastener (10’) having an internal pilot recess (16C’) that receives the drive bit (Figure 5), the internal pilot recess having a recess longitudinal axis (similarly shown at X in Figure 4), and an inner pilot recess wall (see figure below) that is tapered (see figure below) with respect to the recess longitudinal axis to define a recess wall angle (i.e. angle α) selected from a plurality of recess wall angle values ranging within a recess wall angle tolerance band (see Table 1 and/or Table 2) and wherein the plurality of leading wall angles within the leading wall angle tolerance band and the plurality of recess wall angles within the recess wall angle tolerance band do not overlap (because they may be selected such that they are not the same, see angles within Table 1 or Table 2, and such that only a portion [i.e. a targeted focal area, see figure below] of the leading wall at the targeted focal area contacts with the recess wall) when the outer leading wall contacts the inner pilot recess wall at a targeted focal area (see figure below) to achieve a desired level of The examiner recommends further defining claim 1 with additional structural limitations pertaining to how the targeted focal area of the leading wall contacts the inner recess wall at a location that is above a gap or a separation extending between a lower end of the leading wall and the inner recess wall.
[AltContent: textbox (Outer leading wall)][AltContent: ][AltContent: textbox (Targeted focal area)][AltContent: textbox (Tapered portion of Inner pilot recess wall)][AltContent: textbox (Inner pilot recess wall)][AltContent: arrow][AltContent: textbox (Tapered portion of Outer leading wall )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pilot end surface)]
    PNG
    media_image1.png
    621
    967
    media_image1.png
    Greyscale


In reference to claim 3, Cone, III et al. disclose that the plurality of leading wall angle values are equal to or are between a maximum leading wall angle (i.e. 6.2°, see Table 1) and a minimum leading wall angle (i.e. 1.2°, see Table 1) and wherein the plurality of recess wall angle values are equal to or are between a maximum recess wall angle (i.e. 6.85°) and a minimum recess wall angle (i.e. 1.91°), wherein there is no overlap (because the angles may be selected such that they are different) of the plurality of °) is less than but not equal to the maximum leading wall angle (i.e. 6.85°, see Table 1).

In reference to claim 5, Cone, III et al. disclose that the leading wall angle (i.e. 6.2°) is greater than the recess wall angle (i.e. 1.91°, see Table 1). 

In reference to claim 7, Cone, III et al. disclose that the pilot end further comprises: an apex (at lowermost straight tip portion of 30C’ and/or also see Figure 4a more clearly showing a similar tool having an apex also at a lowermost straight tip portion of 36c) defined by a maximum diameter of the pilot end (see “d” in Figure 4 and note that this diameter would similarly be formed on 30C’, as seen in Figure 5), wherein the apex contacts the inner pilot recess wall at the targeted focal area (see figure above) defining at least one point of contact (i.e. CP) between apex and the inner pilot recess wall (Figures 4 and 5).

In reference to claim 10, Cone, III et al. disclose that the pilot end further comprises: an apex (at lowermost straight tip portion of 30C’ and/or also see Figure 4a more clearly showing a similar tool having an apex also at a lowermost straight tip portion of 36c) having an apex radius (shown as D.sub.D in Figure 5), wherein the targeted focal area is where a tangent (i.e. formed along the outer surface of 36C’) of the apex radius 

In reference to claim 11, Cone, III et al. disclose that pilot end further comprises: a back trailing wall (38) that extends from the apex longitudinally upward towards the drive portion (36b’) at a back taper angle (see figure below) to form a back taper, wherein the back taper angle is greater than the leading wall angle (β) and is greater than the recess wall angle (α), and wherein back taper angle prevents the outer leading wall from contacting the inner pilot recess wall at another point other than at the targeted focal area (Figure 5).
[AltContent: textbox (Back taper angle)][AltContent: arrow][AltContent: arc][AltContent: arc]
    PNG
    media_image2.png
    451
    496
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cone, III et al. (2018/0106286).

In reference to claim 2, Cone, III et al. disclose that the plurality of leading wall angle values are equal to or are between a maximum leading wall angle (see Tables 1 and/or 2) and a minimum leading wall angle (see Tables 1 and/or 2), and wherein the plurality of recess wall angle values are equal to or are between a maximum recess wall angle Tables 1 and/or 2) and a minimum recess wall angle (Tables 1 and/or 2), and further disclose that angles (α and β) can be subjected to variance (Paragraph 58), wherein there is no overlap (because the angles may be selected such that they are different) of In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could provide any angle for the minimum leading wall angle and the maximum recess wall angle, including an angle for the minimum leading wall that is greater than but not equal to a maximum recess wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation.

In reference to claim 4, As Best Understood, Cone, III et al. disclose that the plurality of leading wall angle values are equal to or are between a maximum leading wall angle and a minimum leading wall angle (see Tables 1 and/or 2) and wherein the plurality of recess wall angle values are equal to or are between a maximum recess wall angle and a minimum recess wall angle (see Tables 1 and/or 2), and further disclose that angles (α and β) can be subjected to variance (Paragraph 58), wherein there is no overlap (because the angles may be selected such that they are different) of the plurality of leading wall angles values within the leading wall angle tolerance band with the plurality contact with a portion of the recess wall), but lack disclosing that, the minimum recess wall angle equals the maximum leading wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the minimum recess wall angle that equals the maximum leading wall angle or that this angle provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could provide any angle for the minimum recess wall angle and the maximum leading wall angle, including an angle for the minimum recess wall that equals the maximum leading wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation. 

In reference to claim 6, Cone, III et al. disclose the claimed invention as previously discussed above, but lack, a minimum leading wall angle is 0.13 percent greater than the maximum recess wall angle and the maximum leading wall angle is 38 percent greater than a minimum recess wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the minimum leading wall angle being 0.13 percent greater than the maximum recess wall angle and the maximum leading wall angle being 38 percent greater than a minimum recess wall angle or that these In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could provide any angle for the minimum leading wall angle such that it is 0.13 percent greater than the maximum recess wall angle and could provide any angle for the maximum leading wall angle such that it is 38 percent greater than a minimum recess wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation. 

In reference to claims 8 and 12, Cone, III et al. disclose that the apex contacts the inner pilot recess wall at least at one point of contact (i.e. CP) and that the tangent (formed along the outer surface of 36C’) of the apex radius (shown as D.sub.D in Figure 5) contacts at the at least one point of contact (CP), but lack, flats that are integral to the inner pilot recess wall (of the embodiment in Figure 5). However, Cone, III et al. teach (in another embodiment, see Paragraph 51) that it is known to provide a punch (40) having flats (46c) for forming straight flats (not shown) that are integral with the inner pilot recess wall (Paragraph 51). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the inner pilot recess wall, in the embodiment in Figure 5, of Cone, III et al., with the known technique of providing an inner pilot recess wall with straight flats, as taught by the other embodiment as taught by Cone, III et al. (see Paragraph 51), and the results would have been predictable. In this situation, one could provide a more 

	
In reference to claim 9, Cone, III et al. disclose that the inner pilot recess wall is conical (formed at least at lower portion 116, Figure 4, which would be similar to the lower portion of 10’ in Figure 5 or formed from the curved walls 16C, see paragraph 48), and comprises a round cross-section (at least in part, see paragraph 48), and wherein the apex contacts the inner pilot recess wall at the at least one point of contact (CP) to form a circumferential line of contact (not shown) between the outer leading wall and the inner pilot recess wall (Figures 4a-5). 

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cone, III et al. (2018/0106286) in view of Edland et al. (2010/0269644).

In reference to claim 14, Cone, III et al. disclose the claimed invention as previously mentioned above, but lack, the pilot end further comprises: a bit end radius extending between the pilot end surface and a lower portion of the outer leading wall, wherein the targeted focal area is at a tangent of the bit end radius longitudinally above and away from the pilot end surface when the bit end radius contacts the inner pilot recess wall. However, Edland et al. teach that it is old and well known in the art at the time the invention was made to provide a driver (16) with a pilot end (32) having a bit end radius (not labeled but formed as the radius of 30, Figure 6) extending between a pilot end surface (lowermost surface of 32, Figure 6) and a lower portion (i.e. portion of 30 

		
In reference to claim 15, Cone, III et al. disclose the claimed invention as previously discussed above, and as modified by Edland et al., would also have bit end radius (radius of 30) which contacts at the at least one point of contact (CP), but lack, flats that are integral to the inner pilot recess wall (of the embodiment in Figure 5). However, Cone, III et al. teach (in another embodiment, see Paragraph 51) that it is known to provide a punch (40) having flats (46c) for forming straight flats (not shown) that are integral with the inner pilot recess wall (Paragraph 51). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the inner pilot recess wall, in the embodiment in Figure 5, of Cone, III et al., with the known technique of providing an inner pilot recess wall with straight flats, as taught by the other embodiment as taught by Cone, III et al. (see 

In reference to claim 16, Cone, III et al. disclose that the inner pilot recess wall comprises a round circular cross-section (formed at least at lower portion 116, Figure 4, which would be similar to the lower portion of 10’ in Figure 5 or formed from the curved walls 16C, see paragraph 48), and wherein the bit end radius, as taught by Edland et al. contacts the inner pilot recess wall at the at least one point of contact (CP) to form a circumferential line of contact between the outer leading wall and the inner pilot recess wall (see Figure 5 of Cone, III et al. and paragraph 48 of Edland et al.). 

In reference to claim 17, Edland et al. teach that the recess wall (12) angle is greater than the leading wall angle (otherwise the leading wall could not be placed into the recess as required during normal operation), depending on the particular angles selected for the recess wall (12, see paragraph 28) and the leading wall (30, paragraph 36). In addition, the examiner notes that the applicant fails to provide any criticality in having the recess wall angle being greater than the leading wall angle or that this angle provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see 

In reference to claim 18, Cone, III et al. disclose the claimed invention as previously discussed above, but lack, a minimum recess wall angle is 0.14 percent greater than a maximum leading wall angle and a maximum recess wall angle is 35 percent greater than a minimum leading wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the minimum recess wall angle being 0.14 percent greater than a maximum leading wall angle and a maximum recess wall angle being 35 percent greater than a minimum leading wall angle or that these angles provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could select any angle for the minimum recess wall angle such that it is 0.14 percent greater than a maximum leading wall angle and one could select any angle for the maximum recess wall angle such that it is 35 percent greater than a minimum leading wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation. 

In reference to claim 19, Cone, III et al. disclose the claimed invention as previously discussed above, but lack, the recess wall angle being equal to the leading wall angle. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could select any angle for the recess wall angle including an angle that is equal to the leading wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation.

In reference to claim 20, Cone, III et al. disclose the claimed invention as previously discussed above, but lack, a minimum recess wall angle is equal to a maximum leading wall angle and the maximum recess wall angle is 32 percent greater than a minimum leading wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the minimum recess wall angle is equal to a maximum leading wall angle and the maximum recess wall angle is 32 percent greater than a minimum leading wall angle or that these angles provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could select any angle for the recess wall angle including an angle that is equal to the leading wall angle thereby providing the desired .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Launay (3273442) discloses a driving system having a fastener (1) including a conical shaped recess (4, Column 2, Lines 1-7) for engagement with a pilot end surface (18/20) of a driver (30, Figures 1-13). Parsons (3888144) shows a fastener (12) having a recess (socket) adapted to receive various pilot ends (14) for a screwdriver (2, Figures 1, 3, 6 and 9) “snugly therein” (Column 2, Lines 21-26). Stellin (2397216) discloses various shapes for a fastener recess (Figures 1-17) which would correspond to a pilot end of a driver. Brooks (2005/0172761) discloses a multi-tiered recess for a fastener (10) and a driver (30, Figures 1-8b) And, Suzuki (2005/0172762) shows a driver having a pilot end (B, Figure 7) including various angled surfaces (at 7 and 8) and with a triangular drive face (9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723